JUDICIAL ETHICS ADVISORY PANEL QUESTION: May a part-time Municipal Judge act as the Chairperson of the reelection committee of a District Judge?
ANSWER: Yes.
DISCUSSION: Under the provisions of the Code of Judicial Conduct entitled "Application of the Code of Judicial Conduct" Section D. defines your position as that of a Periodic Part-time Judge and nothing in the Code prevents one holding such position from being actively engaged in the campaign of a candidate for judicial office. It would be improper to refer to your title of "Judge" in any activities for the candidate.
/s/ Robert L. Bailey, Chairman
/s/ Robert D. Simms, Vice Chairman
/s/ Milton C. Craig, Secretary